Appeal from decision of the board which found a causally related disability. On January 17, 1955 the claimant was injured when he fell from a subway platform. He was paid total disability to March 7, 1955 and the appeal herein concerns awarding $12 per week reduced earnings subsequent to that date. A doctor associated with the Veterans’ Administration Clinic in Brooklyn examined claimant on May 20, 1955 and found him totally disabled but when testifying in his behalf at the compensation hearing stated the disability was unrelated to the injuries sustained in January. The hospital records associated with claimant’s visit are contained in the record. Thereafter and on April 14, 1958 a medical opinion of Dr. Willis M. Weeden was offered on behalf of claimant. Dr. Weeden stated in his report that he had reviewed all of the medical reports concerning claimant and that while he was totally disabled, not over 25% of the disability could be related to the January accident. Thereafter at a hearing the carrier, upon inquiry from the Referee, waived its right to cross-examine the doctor and offered no further medical testimony. While there is an apparent conflict in the medical testimony, under the eircumstanees herein the board had the option of accepting the medical report of Dr. Weeden as the basis for a finding of causally related disability. The issue was factual and the board had the right to make its choice as to which *824medical opinion it would accept. (Matter of Palmero v. GaTlucci & Sons, 6 A D 2d 911, affd. 5 N Y 2d 529.) Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.